DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 02 October 2018.  In view of this communication, claims 1-21 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitations “a plurality of grooves” and “a tooth slot” in lines 3-4.  As disclosed in the specification (see fig. 6, 10; ¶ 0035), these limitations refer to the same elements as the “plurality of cavities” and the “winding slots”, respectively, recited in the preceding claims.  Thus, it is unclear whether these limitations are intended to refer to new elements, additional instances of the same elements, or the same elements referred to in the preceding claims.  Clarification is required.
In the grounds of rejection below, the grooves and cavities have been interpreted as referring to the same elements as one another, and the tooth slots and winding slots have also been interpreted as referring to the same elements as one another.
Claim 12 is rejected due to its dependence on claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 18 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 does not further limit the subject matter of claim 1, on which it depends.  The claim recites only an electrical machine comprising “the winding structure of the 
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Okazaki et al. (US 2017/0141653 A1), hereinafter referred to as “Okazaki”.
Regarding claim 1, Okazaki discloses a winding structure of an electrical machine (fig. 1-10; ¶ 0001, 0026), comprising: 
a magnetic conductive member [1] of the electrical machine, wherein the magnetic conductive member [1] has a plurality of winding slots [3s] (fig. 1-5; ¶ 0074; slots are formed between each of the teeth [3]); and 
a coil winding [5] (fig. 1-5; ¶ 0074), comprising: 
in-slot portions [5i] arranged in the winding slots [3s] (fig. 1-4), and 
winding end portions [5e] projecting out from the winding slots [3s] (fig. 1-4; the coil windings are wrapped around each tooth, with portions extending through the slots being connected by end portions extending above and below the slots), 
  
    PNG
    media_image1.png
    500
    659
    media_image1.png
    Greyscale

wherein a plurality of cavities [3a] in communication with an accommodating space of each of the winding slots [3s] are formed in an inner wall of the winding slot [3s] (fig. 1-
Regarding claim 7, Okazaki further discloses the winding structure of the electrical machine according to claim 1, as stated above, wherein the magnetic conductive member [1] of the electrical machine is a stator core [1] or a rotor core (¶ 0074), and the filling medium [4] is an insulating medium [4] (¶ 0078).
Regarding claim 8, Okazaki discloses a magnetic conductive member [1] of an electrical machine (fig. 1-10; ¶ 0001, 0026), comprising: 
a winding slot [3s] (fig. 1-5; ¶ 0074; slots are formed between the teeth [3]), 
wherein a plurality of cavities [3a] in communication with the winding slot [3s] are formed in an inner wall of the winding slot [3s] (fig. 1-4; ¶ 0078-0080).
Regarding claim 9, Okazaki further discloses the magnetic conductive member [1] of the electrical machine according to claim 8, as stated above, wherein each of the cavities [3a] has at least one of the following structural features: 
the cavity [3a] has a contracted opening; 
a rough structure or a curved structure is formed on an edge at an inner side of the cavity [3a] (fig. 1-4; the “rough structure” is disclosed in the application, ¶ 0041, as a sharp edge between the cavities and the slot; the square shape of the cavities thus meets the definition of a rough structure); 
a sharp protrusion is formed at an opening of the cavity [3a] (fig. 1-4; the square shape of the cavities creates sharp corners at their openings); and 
a size of the cavity [3a] gradually increases, and 

Regarding claim 10, Okazaki further discloses the magnetic conductive member [1] of the electrical machine according to claim 8, comprising: 
a plurality of ferromagnetic laminations superposed on each other ((¶ 0076; “silicon steel plates” is a common term for such laminations), 
wherein each of the cavities [3a] is formed in a respective layer of ferromagnetic lamination, and the plurality of cavities [3a] are formed in odd layers of ferromagnetic laminations and/or even layers of ferromagnetic laminations (fig. 1-4; ¶ 0076; the cavities are formed on the entire surface “A”; the claim language is written so broadly so as to encompass any arrangement of the cavities within some or all of the laminations); or 
each of the cavities [3a] is formed in at least two adjacent layers of ferromagnetic laminations (fig. 1-4; ¶ 0076; the cavities are formed on the entire surface “A”; the claim language is written so broadly so as to encompass any arrangement of the cavities within some or all of the laminations).
Regarding claim 13, Okazaki discloses a ferromagnetic lamination (¶ 0076; “silicon steel plates” is a common term for such laminations), wherein a plurality of grooves [3a] are provided at a ferromagnetic boundary (fig. 1-4; ¶ 0076-0077), where a tooth slot [3s] is formed, of the ferromagnetic lamination, and the plurality of grooves [3a] are in communication with the tooth slot [3s] (fig. 1-5; ¶ 0074; slots are formed between each of the teeth [3]).

    PNG
    media_image1.png
    500
    659
    media_image1.png
    Greyscale

Regarding claim 14, Okazaki further discloses the ferromagnetic lamination according to claim 13, as stated above, wherein the plurality of grooves [3a] are arranged along the entire ferromagnetic boundary or a part of the ferromagnetic boundary (fig. 1-4; ¶ 0076; the cavities/grooves are formed on the entire surface “A”).
Regarding claim 15, Okazaki further discloses the ferromagnetic lamination according to claim 13, as stated above, wherein the tooth slot [3s] comprises a slot body portion [3s1] and a slot opening portion [3s2], and the grooves [3a] are formed at the ferromagnetic boundary corresponding to the slot body portion [3s1] and/or the ferromagnetic boundary corresponding to the slot opening portion [3s2] (fig. 1-4; ¶ 0076; the cavities/grooves are formed along the entire surface of the tooth; further, the claim language is written so broadly so as to encompass any arrangement of the cavities/grooves along some or all of the tooth surface).
Regarding claim 16, Okazaki further discloses the ferromagnetic lamination according to claim 15, as stated above, wherein in a width direction of the tooth slot [3s], the grooves [3a] formed at the ferromagnetic boundary corresponding to the slot body portion [3s1] does not exceed an outermost edge of the slot opening portion [3s2] (fig. 1-4; the depths of the cavities/grooves are constant and, as such, the outermost edges in the width direction are at positions equal to one another).
Regarding claim 17, Okazaki further discloses the ferromagnetic lamination according to claim 13, as stated above, wherein the groove [3a] has at least one of the following structural features: 
the groove [3a] has a gradually contracted opening; 
a rough structure or a curved structure is formed on an edge at an inner side of the groove [3a] (fig. 1-4; the “rough structure” is disclosed in the application, ¶ 0041, as a sharp edge between the cavities and the slot; the square shape of the cavities thus meets the definition of a rough structure); 
a sharp protrusion is formed at an opening of the groove [3a] (fig. 1-4; the square shape of the cavities creates sharp corners at their openings); and 
a size of the groove [3a] gradually increases, and a size of the opening of the groove [3a] gradually decreases in a direction from a slot bottom of the tooth slot [3s] towards a slot opening of the tooth slot [3s] (fig. 1-4; the cavities of Okazaki have at least the sharp protrusions and rough structures as required in the alternative claim language).
Regarding claim 18, Okazaki further discloses an electrical machine, comprising the winding structure of the electrical machine according to claim 1 (This claim does not further limit the structure of claim 1, and is read on by the same structure as above).
Regarding claim 19, Okazaki discloses an electric energy and magnetic energy conversion device (fig. 1-10; ¶ 0001, 0026), comprising: 
a magnetic conductive member [1], an electrically conductive member [5] arranged on the magnetic conductive member [1] (fig. 1-5; ¶ 0074), and 
an insulator [4] formed between the magnetic conductive member [1] and the electrically conductive member [5] (fig. 1-4; ¶ 0078-0080); 
  
    PNG
    media_image1.png
    500
    659
    media_image1.png
    Greyscale

wherein a plurality of cavities [3a] are formed on a boundary, corresponding to the electrically conductive member [5], of the magnetic conductive member [1] (fig. 1-4; ¶ 0076-0077) and the insulator [4] is filled in both the plurality of cavities [3a] and a gap between the electrically conductive member [5] and the magnetic conductive member [1] other than the plurality of cavities [3a] (fig. 1-4; ¶ 0078-0080; the insulator covers the entire tooth, including where the cavities are located and the areas between the cavities).
Regarding claim 20, Okazaki further discloses the electric energy and magnetic energy conversion device according to claim 19, as stated above, wherein the insulator [4] forms an integrated insulating structure after being solidified and molded in the plurality of cavities [3a] and the gap (fig. 1-4; ¶ 0078-0080; the limitations “after being solidified and molded” recite only method steps of forming the insulation, and do not imply any additional structural limitations), and the integrated insulating structure has at least one of the following structural features: 
the integrated insulating structure forms a continuous thermally conductive medium between the electrically conductive member [5] and the magnetic conductive member [1] (fig. 1-4; ¶ 0078-0080; the insulator covers the entire tooth, including where the cavities are located and the areas between the cavities); 
the integrated insulating structure is configured to prevent impurities from entering a coupling space between the magnetic conductive member [1] and the electrically conductive member [5] (fig. 1-4; ¶ 0078-0080; this limitation appears to only imply that the entire surface of the tooth is covered and therefore this limitation is also met by the insulation covering the entire tooth surface); and 
the integrated insulating structure is configured to prevent the electrically conductive member [5] from transferring electric energy to the magnetic conductive member [1] (fig. 1-4; ¶ 0078-0080; this limitation appears to only imply that the entire surface of the tooth is covered and therefore this limitation is also met by the insulation covering the entire tooth surface).
Regarding claim 21, Okazaki further discloses the electric energy and magnetic energy conversion device according to claim 20, as stated above, wherein the electric .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Hattori (US 2016/0211733 A1), hereinafter referred to as “Hattori”.
Regarding claim 2, Okazaki discloses the winding structure of the electrical machine according to claim 1, as stated above.  Okazaki does not disclose that each of the cavities [3a] has a contracted opening.
Hattori discloses a stator [2] of an electrical machine [1] having a plurality of cavities [11] disposed within an insulator [12] that separates the stator core [5] from the stator coil [6] (fig. 1-4; ¶ 0039-0040, 0043-0044), wherein each of the cavities [11] has a contracted opening (fig. 9-10; ¶ 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cavities of Okazaki having contracted openings as taught by Hattori, in order to securely fix the insulator (¶ 0069 of Hattori) thereby improving reliability of the machine by preventing the insulator from becoming separated from the core due to vibrations.

    PNG
    media_image2.png
    414
    818
    media_image2.png
    Greyscale

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki and Hattori as applied to claim 2 above, and further in view of Swift et al. (US 2006/0218777 A1), hereinafter referred to as “Swift”.
Regarding claim 4, Okazaki, in view of Hattori, discloses the winding structure of the electrical machine according to claim 2, as stated above.  Okazaki does not disclose a slot wedge provided at a slot opening of each of the winding slots, wherein the filling medium is filled among the magnetic conductive member of the electrical machine, the slot wedge, and the coil winding, and the filling medium forms an integrated structure.
Swift discloses a stator [12] of an electrical machine having a coil winding [40] disposed within winding slots [32] (fig. 1-7; ¶ 0029), and further comprising a slot wedge [60] provided at a slot opening [62] of each of the winding slots [32] (fig. 4; ¶ 0038-0039), wherein the filling medium [78] is filled among the magnetic conductive member [12] of the electrical machine, the slot wedge [60], and the coil winding [40], and the filling medium [78] forms an integrated structure (fig. 7; ¶ 0041-0043).

    PNG
    media_image3.png
    307
    595
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the winding structure of Okazaki having the slot wedges as taught by Swift, in order to retain the windings and inhibit their movement and/or expansion within the slots (¶ 0008-0009 of Swift) thereby improving reliability and reducing wear and damage caused by vibrations.
Regarding claim 5, Okazaki, in view of Hattori and Swift, discloses the winding structure of the electrical machine according to claim 4, as stated above, wherein Swift further discloses that the integrated structure comprises: a coating body coated on the inner wall of the winding slot [32]; and a sealing structure formed on an outer periphery of the slot wedge [60] (fig. 7-8; ¶ 0041-0043; the encapsulating material [78] surrounds the slot wedge and fills the open space within the winding slot).
Regarding claim 6, Okazaki, in view of Hattori and Swift, discloses the winding structure of the electrical machine according to claim 4, as stated above, wherein Okazaki further discloses that the cavity [3a] does not exceed an outermost edge of the slot opening [3s2] in a width direction of the winding slot [3s] (fig. 1-4; the depths of the .
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Tomonaga (US 2017/0324295 A1), hereinafter referred to as “Tomonaga”.
Regarding claim 11, Okazaki discloses the magnetic conductive member [1] of the electrical machine according to claim 10, as stated above, wherein a plurality of grooves [3a] are provided on a ferromagnetic boundary, where a tooth slot [3s] is formed, of the ferromagnetic lamination, the groove [3a] has an opening in a thickness direction of the ferromagnetic lamination and an opening in communication with the tooth slot [3s] (fig. 1-4; ¶ 0076; the cavities are formed on the entire surface “A” of each tooth).  
Okazaki does not disclose that the opening in the thickness direction is blocked by portions, having no grooves [3a], of the adjacent superposed ferromagnetic laminations, to form the cavity [3a] (fig. 4; the grooves/cavities of Okazaki extend continuously).
Tomonaga discloses a magnetic conductive member [20] of an electrical machine comprising a core [22] formed of ferromagnetic laminations [36] (fig. 1-2; ¶ 0027), wherein a plurality of grooves [33] are provided on a ferromagnetic boundary, where a tooth slot [32s] is formed, of the ferromagnetic lamination [36], the groove [33] has an opening in a thickness direction of the ferromagnetic lamination [36] and an opening in communication with the tooth slot [32s] (fig. 2; ¶ 0028-0029), and the opening in the thickness direction is blocked by portions, having no grooves [33], of the adjacent superposed ferromagnetic laminations [36], to form the cavity [33] (fig. 5; ¶ 0040-0042).

    PNG
    media_image4.png
    501
    711
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grooves/cavities of Okazaki being blocked/having multiple openings in the axial direction as taught by Tomonaga, in order to reduce the decrease in the area of the tooth thereby helping to prevent magnetic saturation (¶ 0006 of Tomonaga) and a decrease in output torque (¶ 0014 of Tomonaga).
Regarding claim 12, Okazaki, in view of Tomonaga, discloses the magnetic conductive member [1] of the electrical machine according to claim 11, as stated above, wherein Tomonaga further discloses that the plurality of grooves [33] are arranged along the entire ferromagnetic boundary or a part of the ferromagnetic boundary, the tooth slot [32s] comprises a slot body portion and a slot opening portion (fig. 5; ¶ 0040-0042), and Okazaki further discloses that in a width direction of the tooth slot [3s], the grooves [3a] formed at the ferromagnetic boundary corresponding to the slot body portion [3s1] .
Allowable Subject Matter
Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, and all claims dependent thereon, the prior art does not disclose, inter alia, the winding structure of the electrical machine according to claim 2, wherein a vacuum space is formed between an inner wall of the cavity and the filling medium.  While the prior art discloses various configurations of the cavities being either entirely (e.g. fig. 2 of Okazaki) or just partially (e.g. fig. 2 of Tomonaga) filled by the insulation, it does not disclose the unfilled space to be in a vacuum state.  Thus, this feature is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834